DETAILED ACTION
This correspondence is in response to the communications received October 27, 2021.  Claims 21 and 23-46 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
Double patenting rejections were considered with respect to the instant application’s parent applications 16/398,501 and 16/043,653 (both now patents).  However the claim language which is present in each of the independent claims, which stipulates the orientation of the two vertical transistors being spaced from each other laterally, is a distinguishing feature not present in the parent applications.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:

In claim 40, please delete the following portion of the claim, on the last line, please delete, “source/drain region”, as it is redundant.  Support for removal of the singular “source/drain region” as opposed to keeping the pluralized “source/drain regions” can be found in Applicant’s specification, paragraph 0052, lines 3-5, “The body connection line 65 may have an opposite conductivity type relative to the source/drain regions 51 and 52”.

In claim 42, please amend line 11 in the following manner, “wherein a spacing region”.  This amendment is made to prevent 112(b) antecedent basis indefinite issues.



REASONS FOR ALLOWANCE
Claims 21 and 23-46 are allowed. 

The following is an Examiner's statement of reasons for allowance: The a semiconductor memory arrangement as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 21, the prior art discloses a semiconductor memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a memory cell composed of two vertical transistors in coupled to opposing electrodes of a capacitor, with a body connection line connecting the first transistor to a conductive region having a reference ground voltage and wherein the transistors are spaced from each other laterally.

Regarding claim 36, the prior art discloses a semiconductor memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a memory cell composed of two vertical transistors in coupled to opposing electrodes of a capacitor, with a body connection line connecting the first transistor to a conductive region having a reference voltage and a second transistor coupled to conductive region with reference voltage, the two reference voltages are the same reference voltage and wherein the transistors are spaced from each other laterally.

Regarding claim 37, the prior art discloses a semiconductor memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a memory cell composed of two vertical transistors in coupled to opposing electrodes of a capacitor, with a body connection line connecting the first transistor to a conductive region having a reference voltage and a second transistor coupled to conductive region with reference voltage, the two reference voltages are the same reference ground voltage and wherein the transistors are spaced from each other laterally.


Regarding claim 38, the prior art discloses a semiconductor memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a memory cell composed of two vertical transistors in coupled to opposing electrodes of a capacitor, with a body connection line connecting the first transistor to a conductive region having a reference voltage and a second transistor coupled to conductive region with reference voltage, the two reference voltages are the same common plate voltage and wherein the transistors are spaced from each other laterally.

Regarding claim 39, the prior art discloses a semiconductor memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a memory cell composed of two vertical transistors in coupled to opposing electrodes of a capacitor, with a body connection line connecting the first transistor to a conductive region having a reference voltage, the conductive region is a bitline that is parallel to body connection line and wherein the transistors are spaced from each other laterally.

Regarding claim 40, the prior art discloses a semiconductor memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a memory cell composed of two vertical transistors in coupled to opposing electrodes of a capacitor, with a body connection line connecting the first transistor to a conductive region having a reference voltage, the body connection line comprises 

Regarding claim 41, the prior art discloses a semiconductor memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g.  the combination of claimed features of a memory cell composed of two vertical transistors in coupled to opposing electrodes of a capacitor, with a body connection line connecting the first transistor to a conductive region having a reference voltage, the conductive region is a bitline with a spacing region that spaces the bitline from the body connection line. 

Regarding claim 42, the prior art discloses a semiconductor memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a memory cell composed of two vertical transistors in coupled to opposing electrodes of a capacitor, with a body connection line connecting the first transistor to a conductive region having a reference voltage, and a spacing region extends parallel to the body connection line. 

Regarding claim 43, the prior art discloses a semiconductor memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a memory cell composed of two vertical transistors in coupled to opposing electrodes of a capacitor, with a body connection line connecting the first transistor to a conductive region having a reference voltage, and the body connection line comprises semiconductor material.

Regarding claim 44, the prior art discloses a semiconductor memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g.  the combination of claimed features of a memory cell composed of two vertical transistors in coupled to opposing electrodes of a capacitor, with a body connection line connecting the first transistor to a conductive region having a reference voltage, and the body connection line comprises doped semiconductor material.

Regarding claim 45, the prior art discloses a semiconductor memory arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g.  the combination of claimed features of a memory cell composed of two vertical transistors in coupled to opposing electrodes of a capacitor, with a body connection line connecting the first transistor to a conductive region having a reference voltage, and pocket regions along the body connection line.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDUARDO A RODELA/Primary Examiner, Art Unit 2893